Citation Nr: 9917028	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from September 1969 to June 1971.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal originally from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A personal hearing was 
held before the undersigned member of the Board at that RO in 
February 1999.

As discussed below, the claim of service connection for a 
left shoulder disability is remanded.


FINDINGS OF FACT

1.  A January 1981 RO decision denied service connection for 
cervical discopathy and a back disorder.

2.  A March 1989 Board decision determined that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for neck and back disorders, and 
denied service connection for neck and back disabilities, 
including arthritis.  

3.  The evidence submitted since the Board's March 1989 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The additional evidence received since the Board's March 1989 
denial of entitlement to service connection for a cervical 
spine disability is not new and material, and the veteran's 
claim for benefits has not been reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a disability that is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. § 1131 (West 1991).  An allowance of 
service connection requires that the facts establish that a 
particular disease or injury, resulting in disability, was 
incurred in service.  38 C.F.R. § 3.303(a) (1998).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 
38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.  

Moreover, a decision of the Board is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the case.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  To reopen a finally denied claim, a veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108, 7104 
(West 1991); 38 C.F.R. § 3.104 (1998).  The question before 
the Board is the limited question of whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim.

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board in March 1989 determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for a back or neck disorder.  The March 
1989 Board decision is the last final decision on the issue 
of service connection for a neck disorder.  Therefore, the 
Board shall review the evidence of record at the time of, and 
evidence submitted since, that RO decision.  

The evidence previously considered by the Board included the 
veteran's statements, his service medical records, and post 
service private clinical reports.  On induction into military 
service, in September 1969 the veteran reported a previous 
history of back sprain in 1967 with treatment consisting of a 
back brace.  In April 1971, the veteran reported falling on 
his neck at the beginning of the month.  He also reported 
that the muscles on the right side of his neck were tight.  
The diagnosis was probable strain.  At the June 1971 
separation examination his spine and musculoskeletal system 
were considered clinically normal.  

In October 1980, the veteran's physician reported a diagnosis 
of cervical discopathy with concomitant muscular spasm and 
pain.  In January 1981, the RO denied service connection for 
neck and back disorders.  The RO noted that there was an 
extended period of time of nine years between the veteran's 
discharge from military service in 1971 and the initial 
diagnosis of a cervical spine disability in 1980.

An October 1981 private physician report shows that the 
veteran underwent physical examination for complaints of neck 
pain and stiffness.  The examiner indicated that he would 
follow the veteran and that possible Marie-Strumpell 
arthritis should be considered.  

The March 1989 Board decision determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for the previously denied cervical spine 
and back disorders.  The Board noted that the inservice 
episode of neck pain was acute and transitory and any 
then-current back and neck disorder, including arthritis, was 
first manifested several years after separation and not 
etiologically related to any incident of service.

The evidence of record received subsequent to that Board 
decision includes written statements and testimony of the 
veteran, and current VA clinical records.  After a review of 
the record, the Board concludes that this evidence is not new 
and material.  Accordingly, the claim is not reopened.  

The veteran's written statements and testimony regarding the 
cervical spine disability, for the most part, basically 
recount his earlier statements.  They are in essence 
cumulative and redundant.  The veteran continues to suggest 
that there is an etiological relationship between his neck 
disability and military service.  Although the veteran is 
competent to describe what he observed and experienced, his 
statements are not considered competent medical evidence and 
do not establish the etiology of any current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 192, 495 (1992).  The 
Court has also held that lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108 
(West 1991).  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The veteran also continues to claim that he received VA and 
private medical care immediately subsequent to service 
discharge.  The veteran reports that he received medical care 
including physical therapy from the Salisbury VA Medical 
Center in North Carolina.  However, the RO attempted to 
obtain records from this VA facility in November 1997, and 
the response indicated that there was no record of such 
treatment.  The RO also attempted to obtain records from the 
private physician mentioned by the veteran, but the veteran 
was both unable to supply the necessary information for the 
RO to contact this physician and unable to obtain any 
records.  

The additional VA clinical records show that the veteran is 
receiving treatment for various unrelated disabilities, as 
well as for his cervical spine disability.  The new medical 
reports were not previously considered, but they are not both 
new and material, as they only establish that the veteran 
continues to undergo degenerative changes of the spine.  This 
additional documentation solely addresses the veteran's 
present medical condition without commenting on the etiology 
of any cervical disability and has no bearing on the issue of 
service incurrence or aggravation and is, therefore, not 
material.  See Shoop v. Derwinski, 3 Vet. App. 45, 47 (1992).

As none of the evidence added to the record since the Board's 
1989 decision, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting that his cervical spine disability is related to 
service, the Board concludes that the it does not constitute 
new and material evidence sufficient to reopen the claim for 
service connection for a cervical spine disability.  
Therefore, the Board's decision in March 1989 remains final, 
and the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet.App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case in which it 
informed the veteran of the reasons his claim had been 
denied.  Also, by this decision, the Board informs the 
appellant of the type of new and material evidence needed to 
reopen his claim.  I also note that, unlike Graves, the 
appellant in this case has not put VA on notice of the 
existence of specific evidence that may be both new and 
material, and sufficient to reopen his claim for service 
connection.  The veteran testified that VA doctors in Durham 
had told him that his problems were related to neck trauma, 
but he was unable to supply the names of the doctor or 
doctors who had told him this, and the treatment records from 
that VA facility do not contain such an opinion.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a cervical spine 
disability, the benefits sought on appeal are denied.


REMAND

The veteran is also claiming service connection for a 
shoulder disability.  In a May 1998 rating action, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for a neck and shoulder disability.  However, a review of the 
record does not show that he was previously denied service 
connection for a left shoulder disability.  Consequently, the 
issue concerning service connection for a left shoulder 
disability should have been reviewed on a de novo basis.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should consider the veteran's 
claim for service connection for a left 
shoulder disability on a de novo basis. 

2.  If service connecton remains denied 
for a left shoulder disability, the 
appellant and representative should be 
furnished a supplemental statement of the 
case, which should include the laws and 
regulations applicable to the current 
claim, and given the opportunity to 
respond thereto.

The case should thereafter be returned to the Board.  The 
veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process requirements.  The Board intimates no opinion as to 
the ultimate outcome of his claim.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

